DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuriyama (JP 2005-130331A).

Regarding claim 1, Kuriyama discloses A streaking correction circuit comprising:
a correction signal generation section (A/D converter 2, and LUT1-LUT4; figs. 1, 4) adapted to generate a correction signal on a basis of signals of light-shielded pixels of light-shielded portions provided at edge portions (fig. 1) of a pixel array section (A1-A4; fig. 1) having pixels, each including a light reception section (A1-A4 are imaging areas; [0008]), arranged in a matrix pattern; and
a correction process section (light shielding unit arithmetic circuit 3 and subtractors 1-4) adapted to perform a correction process on signals of effective pixels of the pixel array section by using the correction signal generated by the correction signal generation section ([0032]), wherein
the correction signal generation section divides a captured image into a plurality of regions (The image is divided into regions A1-A4 by the A/D converter 2; fig. 3) relative to a position of a singular point in the captured image (Whatever the cutoff is for each region reads on the singular point; fig. 3) and generates a correction signal for each divided region (PL1-PL4) by using the signals of the light-shielded pixels ([0032]-[0033]; Pcut which is generated from the light-shielded pixels is used to generate the signals PL1-PL4 using LUT1-LUT4), and
the correction process section performs the correction process by using the correction signal generated for each divided region (The correction values PL1-PL4 are subtracted from image signals D1-D4 representing areas A1-A4 at the subtraction circuits 1-4; fig. 4).

Regarding claim 2, Kuriyama discloses everything claimed as applied above (see claim 1), in addition, Kuriyama discloses, wherein the singular point in the captured image includes noise produced by a noise generation source (There is inherent noise at any pixel location and therefore wherever the cutoff for each of the areas A1-A4 is, there would be noise produced at that point).

Regarding claim 6, Kuriyama discloses everything claimed as applied above (see claim 1), in addition, Kuriyama discloses, wherein the number of divided regions and a size of each region are able to be set in a desired manner at a time of division into a plurality of regions (As the division is fixed, the time of division is at the time of manufacture.  Whatever the number and size that the regions are set to at the time of manufacture can be said to be the “desired manner”.). 

Regarding claim 7, Kuriyama discloses 
An imaging apparatus (fig. 3) comprising:
a pixel array section (1) having pixels, each including a light reception section (A1-A4), arranged in a matrix pattern (fig. 3) and light-shielded portions (Op) at edge portions; and
a streaking correction circuit (2, 3, 4) adapted to correct streaking of signals of effective pixels of the pixel array section, wherein
the streaking correction circuit includes
a correction signal generation section (A/D converter 2, and LUT1-LUT4; figs. 1, 4) adapted to generate a correction signal on a basis of signals of light-shielded pixels of light-shielded portions provided at edge portions (fig. 1) of a pixel array section (A1-A4; fig. 1) having pixels, each including a light reception section (A1-A4 are imaging areas; [0008]), arranged in a matrix pattern; and
a correction process section (light shielding unit arithmetic circuit 3 and subtractors 1-4) adapted to perform a correction process on signals of effective pixels of the pixel array section by using the correction signal generated by the correction signal generation section ([0032]), wherein
the correction signal generation section divides a captured image into a plurality of regions (The image is divided into regions A1-A4 by the A/D converter 2;  relative to a position of a singular point in the captured image (Whatever the cutoff is for each region reads on the singular point; fig. 3) and generates a correction signal for each divided region (PL1-PL4) by using the signals of the light-shielded pixels ([0032]-[0033]; Pcut which is generated from the light-shielded pixels is used to generate the signals PL1-PL4 using LUT1-LUT4), and
the correction process section performs the correction process by using the correction signal generated for each divided region (The correction values PL1-PL4 are subtracted from image signals D1-D4 representing areas A1-A4 at the subtraction circuits 1-4; fig. 4).

Regarding claim 8, Kuriyama discloses everything claimed as applied above (see claim 7), in addition, Kuriyama discloses, wherein the correction signal generation section has a non-volatile memory to which a correction signal (Mdata1-Mdata4; [0064]; fig. 8) acquired in advance is written (As Mdata1-Mdata4 are fixed and written in advance, it is inherent they are stored in a non-volatile memory as a volatile memory would require these values to be rewritten every time.), and
at a time of activation of the imaging apparatus, the correction signal generation section reads out the correction signal from the non-volatile memory for use in the correction process by the correction process section ([0068]-[0069];correction values PL1-PL4 are multiplied by Mdata1-Mdata4 to generate the corrected pixel data.).

wherein
the correction signal (Mdata1-Mdata4) written to the non-volatile memory is derived from an evaluation measurement result (Measurements of voltage drop amounts; [0068])  prior to shipment of the imaging apparatus (As these values are fixed, there is no reason the device cannot be shipped after their storage.). 
 
Regarding claim 10, Kuriyama discloses 
Electronic equipment comprising:
an imaging apparatus (fig. 3) including a pixel array section (1) having pixels, each including a light reception section (A1-A4), arranged in a matrix pattern (fig. 3) and light-shielded portions (Op) at edge portions, and a streaking correction circuit (2, 3, 4) adapted to correct streaking of signals of effective pixels of the pixel array section, wherein
the streaking correction circuit includes
a correction signal generation section (A/D converter 2, and LUT1-LUT4; figs. 1, 4) adapted to generate a correction signal on a basis of signals of light-shielded pixels of light-shielded portions provided at edge portions (fig. 1) of a pixel array section (A1-A4; fig. 1) having pixels, each including a light reception section (A1-A4 are imaging areas; [0008]), arranged in a matrix pattern; and
a correction process section (light shielding unit arithmetic circuit 3 and subtractors 1-4) adapted to perform a correction process on signals of effective pixels of the pixel array section by using the correction signal generated by the correction signal generation section ([0032]), wherein
the correction signal generation section divides a captured image into a plurality of regions (The image is divided into regions A1-A4 by the A/D converter 2; fig. 3) relative to a position of a singular point in the captured image (Whatever the cutoff is for each region reads on the singular point; fig. 3) and generates a correction signal for each divided region (PL1-PL4) by using the signals of the light-shielded pixels ([0032]-[0033]; Pcut which is generated from the light-shielded pixels is used to generate the signals PL1-PL4 using LUT1-LUT4), and
the correction process section performs the correction process by using the correction signal generated for each divided region (The correction values PL1-PL4 are subtracted from image signals D1-D4 representing areas A1-A4 at the subtraction circuits 1-4; fig. 4).


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takane.

Regarding claim 1, Takane discloses A streaking correction circuit comprising:
a correction signal generation section (110,116, 112; fig. 4) adapted to generate a correction signal on a basis of signals of light-shielded pixels of light-shielded portions (OB area) provided at edge portions (fig. 1) of a pixel array section (18) having pixels, each including a light reception section, arranged in a matrix pattern (fig. 1); and
a correction process section (114) adapted to perform a correction process on signals of effective pixels of the pixel array section (Output from AFE 30; fig. 4) by using the correction signal generated by the correction signal generation section (110, 116, 112; fig. 4), wherein
the correction signal generation section divides a captured image into a plurality of regions (The image is divided into regions of smear occurrence and no smear occurrence at S14; [0075]; fig. 6) relative to a position of a singular point in the captured image (A position of smear in the image.) and generates a correction signal for each divided region (Either the black level correction values based on OB at S24 or a smear correction value at S20) by using the signals of the light-shielded pixels (S24 values are calculated directly from OB average value and S20 values are calculated by multiplying a smear correction value by a coefficient obtained by interpolating the smear correction value and the OB average value; [0075]), and
the correction process section performs the correction process by using the correction signal generated for each divided region (The correction values are subtracted from image signals at the subtraction circuit 114).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama in view of Official Notice.
 Regarding claim 3, Kuriyama discloses everything claimed as applied above (see claim 2), however, Kuriyama fails to explicitly disclose the noise generation source includes a power line disposed in the pixel array sectin.  However, the examiner takes official notice of the fact that it was well known in the art before the effective filing date of the claimed invention (AIA ) to provide this.
Kuriyama teaches a pixel array.  Providing each individual pixel with a power line for resetting the pixel is well-known.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to improve Kuriyama by applying the technique of providing a power line to each of the pixels to achieve the predictable result of resetting each pixel.  If a power line is provided to each pixel, the undisclosed cutoffs between areas A1-A4 would include a power line as claimed.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takane in view of Elikhis et al. (US 2017/0126999 A1) hereinafter referenced as Elikhis.

wherein the correction signal generation section (110,116, 112; fig. 4) calculates, of the light-shielded pixels of the light-shielded portions, an average value of light-shielded pixel data (S12)…and generates a correction signal from the calculated average value (S24, S20; [0075]). 
However, Takane, fails to explicitly disclose the average excludes defective pixels.  However, the examiner maintains that it was well known in the art to provide this, as taught by Elikhis. 
In a similar field of endeavor, Elikhis discloses wherein the correction signal generation section (2202, 2203) calculates, of the light-shielded pixels of the light-shielded portions, an average value of light-shielded pixel data excluding defective pixel data with a luminance level in excess of a given threshold (A defective pixel in the light-shielding section inherently has a luminance level in excess of a given threshold since it would otherwise ideally have a luminance level of 0.) and generates a correction signal from the calculated average value ([0120]).
Takane teaches generating a correction signal from an average OB signal.  Elikhis teaches generating a correction signal from an average OB signal excluding defective OB pixels.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Takane by applying the technique of removing the defective pixels from the average calculation to achieve the predictable result of a more accurate correction value.


	
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takane in view of Elikhis further in view of Official Notice.

Regarding claim 5, Takane and Elikhis, the combination, discloses everything claimed as applied above (see claim 4), in addition, Elikhis discloses, wherein the correction signal generation section calculates an average value of light-shielded pixel data excluding defective pixel data ([0120]). 
However, the combination fails to explicitly disclose that the averaging is performed by using a median filter.  However, the examiner takes official notice of the fact that it was well known in the art before the effective filing date of the claimed invention (AIA ) to provide this.
The combination teaches averaging the light-shielded pixel data.  Median filters are well-known implementations of averaging.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to substitute the undisclosed averaging with a median filter to achieve the predictable result of using an average OB value as a correction value.

	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sakaguchi et al. (US 2017/0272671 A1) teaches a left OB pixel region and a right OB pixel region (fig. 2) wherein the OB pixels are averaged and the average value is used to correct the valid pixel data (fig. 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579.  The examiner can normally be reached on Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        9/10/2021